Citation Nr: 0904412	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  03-34 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent 
prior to May 1, 2004 and an evaluation in excess of 40 
percent as of May 1, 2004, for chronic lumbosacral strain, to 
include restoration of the 50 percent rating.

2.  Entitlement to an evaluation in excess of 30 percent for 
residuals of a left meniscectomy.

3.  Entitlement to a total rating for compensation based upon 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to March 
1976.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from the Pittsburgh, Pennsylvania, 
Department of Veterans Affairs (VA) Regional Office (RO).

In November 1995, the veteran testified at a personal hearing 
before a Hearing Officer at the RO.  A transcript of that 
hearing has been associated with the claims file. 

In March 2007 the Board denied the claims on appeal.  The 
veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).  In July 2008 the Court 
issued an Order granting a Joint Motion for Remand (JMR).  
The JMR indicated that the March 2007 Board decision should 
be vacated and remanded.  The issues were then returned to 
the Board.  

As noted in the March 2007 Board decision, in the veteran's 
VA Form 21-8940, Veteran's Application for Increased 
Compensation Based Upon Unemployability, he indicated he had 
been told he had hepatitis C, which he attributed to service.  
As this claim has been neither procedurally prepared nor 
certified for appellate review, the Board is referring it to 
the RO for initial consideration and appropriate action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).

The issues of entitlement to an evaluation in excess of 50 
percent prior to May 1, 2004, and an evaluation in excess of 
40 percent as of May 1, 2004, for chronic lumbosacral strain, 
to include restoration of the 50 percent rating, and 
entitlement to an evaluation in excess of 30 percent for 
residuals of a left meniscectomy are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection is currently in effect for chronic 
lumbosacral strain, evaluated as 50 percent disabling prior 
to May 1, 2004 and 40 percent disabling as of May 1, 2004; 
and residuals of left meniscectomy, evaluated as 30 percent 
disabling.  The veteran's combined evaluation for 
compensation was 70 percent prior to May 1, 2004 and is 
60 percent as of May 1, 2004.  

2.  Considering the evidence on file, the veteran's service-
connected disabilities preclude him from engaging in 
substantially gainful employment consistent with his 
occupational experience and educational background.


CONCLUSION OF LAW

Resolving the doubt in the veteran's favor, the criteria for 
entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.340, 3.341, 4.15, 4.16 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION
I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the veteran's claim 
for a TDIU and remanding the increased rating issues.  
Accordingly, further discussion regarding the duty to notify 
and assist is unnecessary at this time.   

II. TDIU

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16.  A finding of 
total disability is appropriate "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

In this case, the veteran contends that he is unable to 
maintain substantially gainful employment due to his service-
connected disabilities.  Service connection is currently in 
effect for chronic lumbosacral strain, evaluated as 
50 percent disabling prior to May 1, 2004 and 40 percent 
disabling as of May 1, 2004; and residuals of left 
meniscectomy, evaluated as 30 percent disabling.  The 
veteran's combined evaluation for compensation was 70 percent 
prior to May 1, 2004 and is 60 percent as of May 1, 2004.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a).  

Where a veteran meets the schedular criteria for 
consideration of unemployability under 38 C.F.R. § 4.16(a), 
the only remaining question is whether the veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities.

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there is a need to discuss whether the 
standard delineated in the controlling regulations is an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the veteran's actual 
industrial impairment.  In a pertinent precedent decision, 
the VA General Counsel concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  As further observed by the VA General Counsel, 
"unemployability" is synonymous with inability to secure 
and follow a substantially gainful occupation.  
VAOPGCPREC 75-91 (December 27, 1991).

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  See Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994).   

"Substantially gainful employment" is that employment 
"which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides." 
 Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  As further 
provided by 38 C.F.R. § 4.16(a), "Marginal employment shall 
not be considered substantially gainful employment."  

In Moore, 1 Vet. App. at 359, the Court further discussed the 
meaning of "substantially gainful employment."  The Court 
noted the following standard announced by the United States 
Court of Appeals for the Federal Circuit in Timmerman v. 
Weinberger:

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant. 

Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 
1975) (citation omitted).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The combined evaluation for chronic lumbosacral strain and 
residuals of a left meniscectomy is at least 60 percent 
throughout the appeal period for the issue of a TDIU.  Thus, 
the veteran meets the threshold schedular requirements for 
consideration of individual unemployability under 38 C.F.R. § 
4.16(a) as this is all orthopedic impairment.  The question 
thus presented by the veteran's appeal is whether he is 
unable to secure or follow a substantially gainful occupation 
as a result of his service-connected disabilities.  

The veteran has had at least two injuries to his low back 
since separating from service.  Attempts have been made to 
determine what extent of his current symptoms is attributable 
to service versus the post-service injuries.  Medical 
professionals appear to be unable to accurately separate the 
current symptoms in such a manner.  When it is impossible to 
separate the effects of a service-connected disability and a 
nonservice-connected disability, reasonable doubt must be 
resolved in the veteran's favor and the symptoms in question 
attributed to the service-connected disability.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Notably, 
the currently assigned rating for chronic lumbosacral strain 
includes all of the veteran's low back symptomatology.  As 
the effects of the different injuries to the low back cannot 
be separated, the Board will attribute all of the symptoms in 
question to the service-connected low back disability for 
purposes of the veteran's claim for a TDIU.  

The veteran's April 2002 application for a TDIU indicates 
that he worked in road construction from 1976 to 1989.  He 
indicated that he left this job as a result of his disability 
and that he has not tried to obtain employment since.  He 
also relayed that he attended four years of high school and 
had no additional education or training other than being 
raised on a farm.  In various reports the veteran has 
explained that his construction job required a lot of heavy 
lifting and intense manual labor. 

The veteran reports that he has not worked since 1989.  Since 
that time, multiple medical professionals have commented on 
his employability.  In an October 1989 letter, a private 
physician stated that it is impossible for the veteran to 
return to his former employment or any job requiring lifting 
or use of his back.  In his opinion, the veteran needed 
rehabilitation in order to work in a sedentary job from then 
on.  After an examination of the veteran's knee and low back, 
in December 1997 a VA examiner stated that he did not 
consider the veteran employable in his current condition.  In 
a March 2002 letter, the veteran's private physician stated 
that the veteran had recently discovered that he had 
hepatitis C; the veteran also had chronic pain syndrome due 
to chronic low back pain and osteoarthritis of the left knee 
with previous meniscectomy.  The physician felt that the 
veteran was probably impaired to the extent of restriction to 
active duties of daily living.  In a later letter, dated in 
March 2004, the same physician stated that the veteran 
remained with a diagnosis of chronic pain and was able to 
perform a minimal degree of daily living activities despite 
chronic pain medication.  The veteran has been considered 
disabled by the Social Security Administration as a result of 
a disorder of the spine and disc herniation.  At the 
veteran's most recent VA examination, in July 2002, he 
reported that some days his back is so painful that it 
affects his abilities to perform his activities of daily 
living making hygiene difficult.

The veteran has no formal education after high school and 
worked in an intensive manual labor job for many years.  He 
reportedly left this job due to his back and knee 
disabilities.  Medical professionals indicate that he now 
cannot work in a manual labor job.  There is no indication 
that the veteran would be capable of anything but marginal 
employment given his physical restrictions and educational 
background.  Other than the mention of hepatitis C (with no 
mention of any significant symptoms), there is no indication 
that the veteran's unemployability is due to any disability 
other than the low back and left knee.    

In the aggregate and against the background of the veteran's 
education, employment history, current employment situation, 
and the nature and extent of his service-connected disorders, 
the circumstances are such that the veteran could not 
realistically be expected to obtain or maintain any type of 
substantially gainful employment.  Following a thorough 
review of the record, and resolving the doubt in the 
veteran's favor, the Board concludes that throughout the 
appeal period for this issue the veteran has been unable to 
obtain and retain substantially gainful employment due to his 
service-connected disabilities.  

Accordingly, entitlement to a TDIU is warranted.

ORDER

A total rating based upon individual unemployability due to 
service-connected disabilities is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.


REMAND

The veteran asserts that he warrants higher disability 
evaluations for chronic lumbosacral strain and residuals of a 
left meniscectomy.  

Initially, the Board notes that the increased rating issues 
are on appeal from a November 1993 claim for increased 
ratings.  There was some question as to whether a claim for 
increase may have been pending since service connection was 
awarded in August 1976.  In this regard, an August 1976 
rating decision awarded service connection for chronic 
lumbosacral strain and residuals, left meniscectomy.  The 
lumbosacral strain was assigned a 20 percent disability 
rating and the residuals, left meniscectomy a noncompensable 
rating; both ratings were effective March 24, 1976.  

In September 1976, the veteran submitted a letter which 
stated that he had received the letter from VA that found him 
20 percent disabled due to a service connected back injury.  
He stated that he did not feel that the assigned percent of 
disability was a fair amount compared to the physical strain 
that his body had had to endure ever since his back injury.  
While the letter did mention the service-connected residuals, 
left meniscectomy, there was no indication that the veteran 
disagreed with the rating decision regarding that issue.  
When the veteran stated that he thought he should have a 
higher disability percentage, he only mentioned his back 
disability.  As such, this letter did not constitute a valid 
Notice of Disagreement with the August 1976 rating decision 
regarding the left knee disability.  See 38 C.F.R. § 20.201 
(2008).  

This letter was a valid Notice of Disagreement regarding the 
low back disability.  A Statement of the Case addressing the 
disability evaluation assigned for the low back disability 
was issued in September 1976.  The veteran was told that he 
needed to submit a "Substantive Appeal" within 60 days or 
his appeal would end.  The veteran did not submit a 
Substantive Appeal and the August 1976 rating decision became 
final.  See 38 C.F.R. §§ 20.202, 20.302, 20.1103 (2008).  

There is also some indication that the period for 
consideration in this case began in 2002.  For example, an 
August 2002 rating decision discussed only the evidence from 
2002 forward.  The veteran filed a claim for increased 
ratings for his left knee and low back in November 1993.  The 
claims were denied and an appeal perfected.  The Board 
remanded the claims on three occasions and in February 2002 a 
rating decision was issued awarding a 50 percent disability 
for the low back and a 30 percent disability for the left 
knee, both effective November 23, 1993.  The rating decision 
and corresponding notification letter both indicated that the 
decision granted all benefits sought on appeal.  The claims 
were not returned to the Board.  

A claimant will generally be presumed to be seeking the 
maximum benefit allowed by law and regulation, and such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).  In this case the veteran was awarded the 
highest schedular evaluations available under the diagnostic 
codes used to rate his disabilities.  See 38 C.F.R. § 4.71a, 
DCs 5003, 5257, 5292 (2002).  However, higher evaluations or 
separate evaluations could have warranted based on other 
diagnostic codes.  For example, limitation of left leg 
extension could warrant up to a 50 percent schedular 
evaluation and complete bony fixation (ankylosis) of the 
spine could warrant a 60 percent or even a 100 percent 
schedular evaluation.  See 38 C.F.R. § 4.71a, DCs 5261, 5286 
(2002).  While ankylosis of the entire spine and limitation 
of left leg extension may not have been shown to the degrees 
needed for higher evaluations, this should have been 
discussed by the RO in a Supplemental Statement of the Case 
and should have been subject to review by the Board if the 
veteran so desired.  Simply put, the veteran's appeal should 
have continued.  Given the above, the increased rating issues 
that are the subject of this remand are on appeal from a 
November 1993 claim.  

As noted above, the VCAA prescribes a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
In this case, during the extensive appeal period several 
important decisions have been issued by the Court pertaining 
to the duty to notify and assist.  The veteran has not been 
provided proper notice as is required by these decisions.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that, upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
held that for increased rating claims, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the VA Secretary (1) notify the 
claimant that to substantiate a claim the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), provide at least general notice 
of that requirement to the claimant; (3) notify the claimant 
that should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) as 
with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

Notice regarding degrees of disability and effective dates as 
well as the notice required by Vazquez-Flores should be 
provided.  

The veteran is hereby put on notice that to substantiate a 
claim for an increased rating a claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Generally, the 
diagnostic codes relevant for rating disabilities of both the 
spine and the knees require certain limitation of motion for 
higher disability evaluations. 

Turning to another matter, the last examination showing the 
severity of these service-connected disabilities was in July 
2002.  Current VA examination(s) should be provided to 
ascertain the current level of severity of these 
disabilities.  Current VA treatment records and any 
outstanding relevant private medical records should be 
obtained prior to the examination(s).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be sent a VCAA 
notice letter appropriate for his claim of 
entitlement to increased ratings for 
chronic lumbosacral strain and residuals 
of left knee meniscectomy, which provides 
the notices required under the relevant 
portions of the VCAA, its implementing 
regulations, and pertinent case law.  
Specifically, notification of degrees of 
disability, effective dates and the notice 
required by Vazquez-Flores should be 
provided.  The Board notes that the 
regulations pertinent to rating 
intervertebral disc syndrome and disorders 
of the spine were amended effective 
September 23, 2002 and September 26, 2003.  
Notice pertaining to the requirements for 
substantiating an increased rating claim 
during all three periods (prior to 
September 23, 2002, after September 26, 
2003, and in between) should be provided.  
The veteran should be given sufficient 
time for response.

2.  After seeking the veteran's assistance 
by requesting that he provide any 
necessary authorization and consent for 
release of information, the AMC/RO should 
obtain any outstanding records of 
pertinent treatment received for the spine 
and left knee, to the extent possible.  
Relevant outstanding VA treatment records 
should also be obtained.  
  
3.  After the above has been completed, 
but regardless of whether additional 
records are obtained, the veteran should 
be scheduled for appropriate 
examination(s) to determine the current 
level of severity of service-connected 
chronic lumbosacral strain and residuals 
of a left meniscectomy.  The claims file 
should be made available to the examiner.  
All appropriate testing should be 
accomplished.  

4.  The veteran's entire file should then 
be reviewed and his claims readjudicated.  
The claim for increases was filed in 
November 1993 and all versions of the 
relevant diagnostic codes in effect during 
the appellate period should be considered.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


